                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


NEUROGRAFIX, NEUROGRAPHY                         )
INSTITUTE MEDICAL ASSOCIATES, INC.               )
IMAGE-BASED SURGICENTER                          )
CORPORATION, and AARON G. FILLER,                )
                                                 )
              Plaintiffs,                        )
                                                 )
              vs.                                )      Case No. 12 C 6075
                                                 )
BRAINLAB, INC., BRAINLAB AG,                     )
BRAINLAB MEDIZINISCHE                            )
COMPUTERSYSTEME GMBH,                            )
                                                 )
              Defendants.                        )


                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       U.S. Patent No. 5,560,360 describes methods and systems for creating images

of neural tissues by using diffusion tensor imaging (DTI), an application of magnetic

resonance imaging (MRI) technology. The plaintiffs—NeuroGrafix, Neurography

Institute Medical Associates, Inc. (NIMA), Image-Based Surgicenter Corporation (IBSC),

and Dr. Aaron G. Filler—have sued the defendants—Brainlab, Inc., Brainlab AG, and

Brainlab Medizinische Computersysteme GmbH (collectively, Brainlab)—for

infringement of the '360 patent. The case was consolidated with cases filed against

other defendants for pretrial proceedings in a multidistrict litigation (MDL) proceeding.

       While the case was before the MDL transferee judge, Brainlab moved for

summary judgment on the issues of infringement and lost profits damages and to

exclude the plaintiffs' expert opinions on damages. The MDL judge granted summary
judgment of non-infringement in favor of Brainlab and terminated as moot Brainlab's

motions for summary judgment on lost profits and to exclude the plaintiffs' expert

opinions on damages. In re Neurografix ('360) Patent Litig., No. 13 MDL 2432-RGS,

2018 WL 2392000, at *5 (D. Mass. May 25, 2018), rev'd sub nom. NeuroGrafix v.

Brainlab, Inc., 787 F. App'x 710 (Fed. Cir. 2019). The court denied reconsideration and

remanded the case to this Court, and this Court also denied reconsideration on the non-

infringement question. The plaintiffs appealed, and the Federal Circuit reversed the

MDL court's grant of summary judgment on the non-infringement issue and remanded

the case to this Court for further proceedings. See NeuroGrafix, 787 F. App'x at 719–

20.

       As a result of the Federal Circuit's reversal, Brainlab's motions for summary

judgment on lost profit damages and to exclude expert opinions on damages are no

longer moot. The Court gave the parties leave to file supplemental briefs on the

question of lost profits. For the reasons stated below, the Court grants summary

judgment with respect to lost profits in favor of Brainlab and terminates as moot

Brainlab's motion to exclude the plaintiffs' expert opinions.

                                       Background

       The Court assumes familiarity with this case's factual background and

procedural history, which the MDL transferee judge and Federal Circuit have described

in their written opinions. See NeuroGrafix, 787 F. App'x at 711–16; In re Neurografix,

2018 WL 2392000, at *1–2; In re Neurografix ('360) Patent Litig., 201 F. Supp. 3d 206,

209–12 (D. Mass. 2016) (MDL court's claim construction).

       The following facts are relevant for the purposes of the present order.



                                             2
NeuroGrafix, IBSC, and NIMA are separate corporations in the medical imaging field.

Dr. Filler is a co-inventor of the method described in the '360 patent, the holder of the

patent, the CEO of NeuroGrafix, the president of IBSC, and the designated

representative of NIMA. The plaintiffs contend that NeuroGrafix has an exclusive

license to the '360 patent's rights in the field of non-human, non-surgical medicine;

NIMA has such a license in the field of human, non-surgical medicine; and IBSC has

one in the field of human, surgical medicine.

       Brainlab sells a software called FiberTracking to hospitals. Surgeons can use

FiberTracking to process data from MRI scans and, through a technique called DTI

tractography, to create images of neural tracts in brains. Surgeons can create these

images in real time, enabling them to obtain information and guidance while they

perform brain surgeries. The parties dispute whether Brainlab, through its

FiberTracking software, infringed or induced infringement of the '360 patent. The

plaintiffs seek damages based on profits they contend they lost due to Brainlab's

alleged infringement or induced infringement.

       A written business plan from 2000 described NeuroGrafix's intentions to establish

itself as the "first" Internet-based, national-scale "medical specialty practice." 1 Defs.'

Ex. O, 13 MD 02432-RGS, dkt. no. 459-16, at 8. 2 It stated that NeuroGrafix intended to

"pursue negotiations directed towards options and licenses in four areas," including "the




1 In 2000, it appears, NeuroGrafix's license over the '360 patent's rights was not limited
to non-human, non-surgical medicine.
2 Except for their supplemental briefs and the exhibits attached thereto, the parties filed

all briefs and evidence at issue in this order in the MDL proceedings. When citing to
docket entries from those proceedings, the Court includes the case number from the
MDL court.
                                              3
use of Neurography in image guided surgery." Id. at 31; see also id. at 63–64. It also

described another aspect of NeuroGrafix's proposed business model: NeuroGrafix

would establish around 20 medical imaging centers in urban areas, lease "scanner

time" at those facilities, id. at 60, and process the data from these scans. No evidence

in the record indicates that NeuroGrafix carried out this business plan, however.

       In May 2009, Dr. Filler e-mailed three of Brainlab's executives an offer to grant

them a license or exclusive license relating to rights under the patent for DTI

tractographies. Later that month, a manager at Brainlab e-mailed Dr. Filler and stated

that Brainlab was not interested in the offer.

       A 2010 written business plan for ISBC described the company's aspirations to

develop specialized, "multi-function" facilities for the "diagnostic and interventional use

of" neurography and DTI tractography. Defs.’ Ex. P, 13 MD 02432-RGS, dkt. no. 459-

17, at 2. According to the plan, these facilities would have on-site MRI systems that

would enable the performance of real-time "MRI guided" surgery for "spine, nerve, small

tumor excisional biopsy, and orthopedic procedures." Id. at 4. They also would have

general operating rooms for "non-MRI procedures" and waiting rooms described as a

"spa-facilit[ies]." Id. at 2. The plan stated that ISBC would need three physicians to

base their primary practices at each of the facilities and that ISBC could earn more

money from surgeries "[i]f outside physicians [could] be encouraged to use the

facilit[ies]." Id. at 6. Nothing in the record indicates, however, that ISBC established

these facilities.

       The 2010 business plan did not state that ISBC planned to offer a remote, real-

time DTI tractography service to surgeons conducting brain surgeries at hospitals. Dr.



                                             4
Filler testified that ISBC planned to perform intraoperative tractographies for brain

surgeries by providing a service through which surgeons would electronically transport

data to IBSC while performing surgeries at hospitals. IBSC would process the data,

perform the DTI tractographies, and send the results back to the surgeons in real time.

Dr. Filler testified, however, that ISBC does not, and has never, provided such a

service. The plaintiffs' expert, John E. Elmore, testified that the ISBC's business plan

had a "continuing evolution" and that Dr. Filler had "ideas" about how to develop this

imaging service. Elmore Dep., Defs.’ Ex. N, 13 MD 02432-RGS, dkt. no. 459-15, at

84:21–84:10. Elmore also testified that that ISBC never sent a proposal regarding this

service to any customers.

       According to the plaintiffs, NIMA has a neuroimaging practice that includes the

provision of "interpretative diagnostic advice" based on NIMA's interpretations of DTIs

from brain MRIs. Pls.' Resp., 13 MD 02432-RGS, dkt. no 464, at 12. As evidence of

the amount NIMA charges its customers for such a service, the plaintiffs point to three

checks issued to NIMA. According to Dr. Filler's testimony, the checks were written by

lawyers whose clients had head injuries and needed neuroimages as evidence in their

court proceedings. NIMA does not provide a real-time DTI tractography service for use

during brain surgeries.

                                       Discussion

       A party is entitled to summary judgment only if it shows that there is no genuine

dispute as to any material fact and it is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56. There is a genuine issue of material fact precluding summary judgment "if

the evidence is such that a reasonable jury could return a verdict for the nonmoving



                                             5
party." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In considering a

motion for summary judgment, the Court construes all facts and draws all reasonable

inferences "in favor of the party against whom the motion under consideration was

filed." Richardson v. Chi. Transit Auth., 926 F.3d 881, 886 (7th Cir. 2019).

A.     Lost profits

       Brainlab has moved for summary judgment regarding the plaintiffs' entitlement to

damages based on lost profits. "[T]he availability of lost profits is a question of law for

the court." Wechsler v. Macke Int'l Trade, Inc., 486 F.3d 1286, 1293 (Fed. Cir. 2007).

"To recover lost profits, the patent owner must show causation in fact, establishing that

but for the infringement, he would have made additional profits." Id. (internal quotation

marks omitted).

       As an initial matter, the plaintiffs requested leave to file supplemental briefing on

the issue of lost profits but spent most of their supplemental brief on arguments relating

to the issue of infringement. In granting leave to file supplemental briefs, as indicated,

the Court informed the parties that the Court would consider only the issues the MDL

transferee judge had deemed moot and would not address the prior motion for summary

judgment on the issue of infringement. Therefore, the Court will not address the

plaintiffs' arguments regarding infringement. 3

       Brainlab argues first that the plaintiffs cannot seek damages based on lost profits

because they sought to license the rights under the patent rather than to sell a product




3 To the extent the plaintiffs contend that their arguments relating to infringement help
them to establish their entitlement to lost profits, that is incorrect as a matter of law.
See, e.g., Wechsler, 486 F.3d at 1293.

                                              6
or service. "When the patentee does not seek to make and sell the invention, lost

profits are not an appropriate measure of damages." Hebert v. Lisle Corp., 99 F.3d

1109, 1119 (Fed. Cir. 1996); see also Trell v. Marlee Elecs. Corp., 912 F.2d 1443, 1446

(Fed. Cir.1990) (a patentee could not seek damages on the basis of lost profits where

he licensed the system covered by his patent but did not sell a product incorporating

that system).

       It is undisputed that the plaintiffs sought to license the rights under the patent. In

May 2009, Dr. Filler e-mailed three of Brainlab's executives, offering to grant them a

license or exclusive license to all rights under the patent, and an IP manager at Brainlab

informed Dr. Filler that Brainlab was not interested in his offer. Further, NeuroGrafix's

2000 business plan stated that it planned to "pursue negotiations directed towards

options and licenses in four areas," including "the use of Neurography in image guided

surgery." Defs.' Ex. O, 13 MD 02432-RGS, dkt. no. 459-16, at 31. Indeed, in their brief

opposing summary judgment on the issue of lost profits, the plaintiffs contend that

Brainlab "should have" licensed the rights under the patent from them. Pls.' Resp., 13

MD 02432-RGS, dkt. no. 464, at 8.

       The plaintiffs argue that, despite their focus on licensing, they are entitled to lost

profits because they had the ability to provide a DTI tractography service involving the

patented method, but Brainlab "blocked" them from entering the relevant market. Id. at

14. The court in Panduit Corp. v. Stahlin Brothers Fibre Works, Inc., 575 F.2d 1152 (6th

Cir. 1978), articulated a test by which a plaintiff may prove but-for causation and thus

entitlement to lost profit damages. See id. at 1156. Under the Panduit test, the

patentee must show: "(1) demand for the patented product; (2) an absence of



                                              7
acceptable, noninfringing substitutes; (3) manufacturing and marketing capability to

exploit the demand; and (4) the amount of profit that would have been made." Presidio

Components, Inc. v. Am. Tech. Ceramics Corp., 875 F.3d 1369, 1380 (Fed. Cir. 2017)

(citing Panduit, 575 F.2d at 1156). Summary judgment is appropriate if the patentee

relies on the Panduit test but cannot establish one of its elements. See, e.g., Kearns v.

Chrysler Corp., 32 F.3d 1541, 1551–52 (Fed. Cir. 1994).

       The plaintiffs are not entitled to lost profits because they offer no evidence to

satisfy the third element of the Panduit test. Because the plaintiffs did not sell a

product, they must show that they had "the ability to manufacture and market a product,

but for some legitimate reason [did] not." Wechsler, 486 F.3d at 1293. "[T]he burden

on a patentee who has not begun to manufacture the patented product is

commensurately heavy." Id. Further, the patentees' plans to manufacture a product

may not be speculative. Hebert, 99 F.3d at 1119. In Kearns, for example, the Federal

Circuit affirmed a district court's grant of summary judgment on the issue of lost profits

where the patentee's plans to manufacture windshield wipers were "tentative,

speculative, and contingent," and the patentee put forth no evidence that he had ever

sold the wipers or had the manufacturing capability to do so. Kearns, 32 F.3d at 1551–

52 (quoting the district court's opinion).

       The plaintiffs contend that they planned for ISBC to provide interoperative

tractographies through a service where surgeons performing brain surgeries would

electronically send to IBSC data from MRI scans. In real time, IBSC would process the

data, perform the tractographies, and send the results back to the surgeons. As with

the patentee in Kearns, however, the plaintiffs' evidence of their plans to design such a



                                             8
service is too speculative to permit a reasonable jury to find in their favor on this point.

ISBC's 2010 business plan described its aspirations to develop specialized, "multi-

function" facilities for the "diagnostic and interventional use of" neurographies and DTI

tractographies. Defs.’ Ex. P, 13 MD 02432-RGS, dkt. no. 459-17, at 2. The business

plan did not indicate that ISBC planned to offer a remote DTI tractography service to

surgeons at hospitals. Nor did it indicate that ISBC planned to provide any such service

for brain surgeries. The plaintiffs' expert stated that the ISBC's business plan had a

"continuing evolution" and that Dr. Filler had "ideas" about how to develop this service.

Elmore Dep., Defs.’ Ex. N, 13 MD 02432-RGS, dkt. no. 459-15, at 84:21–84:10. But the

expert provided no concrete details about those ideas or ISBC's ability to develop them

into a marketable service; indeed, he testified that ISBC had never sent a proposal

regarding a remote DTI tractography service to any customers. And Dr. Filler's

testimony about those plans provided no indication that ISBC would have taken steps to

provide such a service but for Brainlab's alleged infringement. In short, the plaintiffs

offer no evidence that they had anything other than speculative plans to provide an

intraoperative DTI tractography service.

       Nor have the plaintiffs offered evidence that would permit a finding that ISBC had

the ability to develop and market such a service. ISBC has never provided

intraoperative tractographies, and it has pointed to no evidence that it possesses the

software necessary for analysts to perform real-time intraoperative tractographies. It

would need to use Brainlab's software to perform the requisite analysis, but it has never

bought or licensed the software or entered into a contract with a customer who has

done so. The plaintiffs contend that ISBC had the capability to provide intraoperative



                                              9
tractographies because NIMA had experience processing and preparing data for

tractographies. But although the plaintiffs contend that NIMA has processed such data

"in thousands of cases," Pls.' Resp., 13 MD 02432-RGS, dkt. no. 464, at 10, they

provided only three checks as evidence of NIMA's ability to meet the market needs. All

three checks were written by lawyers who apparently paid NIMA to process data

relating to lawsuits. The plaintiffs point to no evidence that NIMA ever remotely

processed and prepared data for tractographies during brain surgeries performed in

hospitals, the service for which they contend they should be entitled to lost profits, let

alone that NIMA could provide and market such a service. And even if NIMA was able

to process and prepare data for tractographies, the plaintiffs point to no evidence of

concrete plans to apply that capability to develop a service provided by ISBC, nor that

ISBC itself had the resources to provide that service. In sum, there is no evidence that

the plaintiffs had the manufacturing and marketing capability to meet the demand of the

brain DTI tractography market, and thus no evidence to support their entitlement to lost

profit damages under the third Panduit factor. Accordingly, the Court need not address

the parties' arguments regarding the other Panduit factors. 4 See, e.g., Kearns, 32 F.3d

at 1551–52.

       The Panduit test is not the exclusive way for a patentee to show a reasonable



4 The Court also need not address Brainlab's argument that that the plaintiffs cannot
show but-for causation because they did not plan to sell the same products or services
as Brainlab but instead intended to use Brainlab's software to perform the patented
method. Implicit in this argument is a contention that the plaintiffs cannot show a
demand for the patented product and an absence of acceptable, non-infringing
substitutes—the first two factors of the Panduit test. See BIC Leisure Prod., Inc. v.
Windsurfing Int'l, Inc., 1 F.3d 1214, 1218 (Fed. Cir. 1993) ("If the patentee's and the
infringer's products are not substitutes in a competitive market, Panduit 's first two
factors do not meet the 'but for' test—a prerequisite for lost profits.").
                                             10
probability that the infringer caused it to lose profits. See, e.g., Micro Chem., Inc. v.

Lextron, Inc., 318 F.3d 1119, 1122 (Fed. Cir. 2003) (“A patentee may resort to any

method showing, with reasonable probability, entitlement to lost profits ‘but for’ the

infringement.”). But the Court need not address whether another approach, such as the

two-supplier market test, proves causation in this case, because the plaintiffs have

made no alternative arguments. Regardless, the plaintiffs cannot prove causation

through the two-supplier market test. Under that test, a court may assume that, in a

market where there are only two suppliers, a patentee would have made the infringer's

sales, "provided the patent owner has the manufacturing and marketing capabilities."

Id. at 1124. As indicated, the plaintiffs have not shown that they had had their "own

manufacturing and marketing capability," id., and thus they cannot establish causation

under the two-supplier market test.

       In sum, the plaintiffs have offered no evidence that would permit a reasonable

jury to find that they are entitled to lost profits. The Court therefore grants Brainlab's

motion for summary judgment on this point.

B.     Expert evidence

       Brainlab has also moved to exclude the opinions of the plaintiffs' experts, Dr.

Filler and Elmore, on damages. Brainlab primarily argues that the Court should exclude

Dr. Filler's and Elmore's calculations of the amount of lost profits. As just indicated, the

Court has granted summary judgment on the issue of lost profits. In granting that

motion, the Court has not considered the experts' opinions regarding the amount of lost

profits to which the plaintiffs claimed to be entitled. Accordingly, Brainlab's arguments

that those opinions should be excluded are moot.



                                             11
       The remainder of the parties' briefs address whether the Court should exclude

Dr. Filler's and Elmore's opinions on the issue of reasonable royalties. Because no

motion relating to reasonable royalties is before the Court at this time, the Court will not

consider whether to exclude Dr. Filler's and Elmore's opinions on that issue. To the

extent Brainlab contends that Dr. Filler's and Elmore's opinions should be excluded at

trial, that is a matter more appropriately determined at a later stage of this case.

Brainlab may, if it wishes, refile this motion as a motion in limine at the appropriate time.

                                        Conclusion

       For the foregoing reasons, the Court grants Brainlab's motion for summary

judgment on the issue of lost profits [13 MD 02432-RGS, dkt. no. 455] and denies as

moot Brainlab's motion to exclude expert opinions [13 MD 02432-RGS, dkt. no. 460].



                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge

Date: January 30, 2020




                                             12
